Citation Nr: 0507842	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  01-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a degenerative 
condition of the skeletal system, to include as due to 
exposure to herbicides.

4.  Entitlement to service connection for scars.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to May 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

When the veteran filed his claim for benefits in February 
2000, he indicated that he had received relevant treatment at 
the VA Medical Center (VAMC) in Roseburg, Oregon from 1970 to 
1987.  There are no treatment records from this VAMC in the 
claims file.  Nor does it appear that an attempt has been 
made to obtain such records.  Under the circumstances, a 
remand is required in order to fulfill VA's duty to assist.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2004).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

In October 1982, the Social Security Administration (SSA) 
entered a decision with respect to the veteran's continued 
entitlement to SSA benefits as a result of psychiatric 
disability.  The claims file contains a copy of the SSA 
decision, and a list of the exhibits that were relied upon in 
reaching the determination.  However, not all of the exhibits 
themselves have been associated with the claims file.  This 
needs to be corrected.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  It must also 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).

In the present case, the record shows that the RO sent the 
veteran VCAA notice letters in August 2002, December 2003, 
and March 2004 relative to some or all of the issues 
presently on appeal.  None of those letters contains an 
explicit request that the veteran provide any evidence in his 
possession that pertains to his claims.  Nor do they contain 
any notice with respect to the information and evidence 
necessary to substantiate the veteran's application to reopen 
his claim for service connection for schizophrenia.  This 
should also be corrected.

Finally, the Board notes that the RO issued the veteran a 
supplemental statement of the case (SSOC) in April 2003, 
relative to the issues here on appeal.  Thereafter-and while 
the record on appeal was still at the RO-VA treatment 
reports were added to the claims file.  Although some of the 
new reports appear to be pertinent to the veteran's claims, 
no additional SSOC was prepared.  See 38 C.F.R. § 19.31 
(2004).  On remand, the agency of original jurisdiction will 
have an opportunity to consider the additional records when 
it re-adjudicates his claims.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran and his representative a 
new VCAA notice letter relative to the claims 
currently on appeal.  The notice must inform 
the claimant of any information and evidence 
not of record (1) that is necessary to 
substantiate his claims; (2) that VA will 
seek to provide; and (3) that he is expected 
to provide. The notice must also include a 
request that he provide any additional 
evidence in his possession that pertains his 
claims, and an explanation of the information 
and evidence necessary to substantiate his 
application to reopen his claim for service 
connection for schizophrenia.  The notice 
should set out the proper standard of new and 
material evidence to be applied to his 
application to reopen (i.e., the "old" 
definition of "new and material evidence", 
which can be found at 38 C.F.R. § 3.156(a) 
(2001); see Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (Applicability Dates) 
(indicating that, for applications to reopen 
filed prior to August 29, 2001, the former 
definition of "new and material" evidence 
is to be applied)).

2.  Make efforts to obtain records of the 
veteran's reported treatment at the VAMC in 
Roseburg, Oregon, from 1970 to 1987, 
following the procedures set forth in 
38 C.F.R. § 3.159 (c)(2) and (e) (2004).  The 
evidence obtained should be associated with 
the claims file.

3.  Ask the SSA to provide copies of any 
records pertaining to the various decisions 
that have been made with respect to the 
veteran's eligibility for SSA disability 
benefits, to include any medical records 
considered in making those decisions.  The 
materials obtained should be associated with 
the claims file.

4.  Thereafter, take adjudicatory action on 
the veteran's claims.  If any benefit sought 
is denied, an SSOC should be provided to the 
veteran and his representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, the version of 
38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


